Citation Nr: 9933948	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  94-49 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to May 
1973.  His report of separation indicates he received a 
general discharge under honorable conditions by reason of 
frequent involvement in incidents of a discreditable nature 
with civil or military authorities (Code 28B).  

In a September 1993 rating action the Department of Veterans 
Affairs (VA) Regional Office (RO) St. Louis, Missouri, denied 
entitlement to service connection for post-traumatic stress 
disorder.  The veteran appealed from that decision.  In a 
November 1996 rating action service connection was denied for 
schizophrenia.  The veteran appealed from that decision.  The 
case is now before the Board of Veterans' Appeals (Board) for 
appellate consideration.

The record reflects that in 1994 the veteran was represented 
by a private attorney.  However, in May 1995 he executed a 
power of attorney in favor of his current representative.  
Under 38 C.F.R. § 20.607 an appropriate designation of a new 
representative automatically revokes any prior designation of 
a representative.  Thus, the veteran is now represented by 
the veteran's service organization rather than the private 
attorney.


FINDINGS OF FACT

1.  The veteran's service medical records do not reflect any 
complaints or findings regarding a psychiatric disability.

2.  At a VA psychiatric examination in June 1993 the veteran 
reported that he had been in Vietnam nine months in a combat 
zone.  He reported substance abuse.  He also reported many 
flashbacks and nightmares.  

3.  When hospitalized at a VA medical center during August 
and September 1996  he again reported nightmares, auditory 
hallucinations, paranoia and flashbacks of his sea duty 
aboard a destroyer off the coast of Vietnam including an 
incident when he was almost washed overboard.  

4.  The veteran has stated that he began to experience 
symptoms of mental disorder while on active duty with the 
Navy.  After he was nearly washed overboard he began to have 
recurring nightmares of the event and "out of body" 
experiences.  Later he developed recurrent auditory 
hallucinations.  

5.  When the veteran was examined by the VA in July 1997 he 
said that his psychiatric problems began when he was almost 
washed overboard in a typhoon. He had nightmares about it.  
After the incident he began hearing voices.  

6.  The veteran has been diagnosed as having paranoid type 
schizophrenia, post traumatic stress disorder and substance 
abuse.  

7.  He has submitted a plausible claim for service connection 
for an acquired psychiatric disability.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for a psychiatric disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service personnel records reflect that he 
served aboard the U.S.S. Meyerkord (DE-1058) from July 1972 
to May 1973.  His service personnel records do not indicate 
that he was involved in combat.

The veteran's service medical records, including the report 
of his physical examination for separation from service in 
May 1973 do not reflect any complaints or findings regarding 
a psychiatric disability.

The veteran's initial claim for VA disability benefits was 
submitted in February 1993.  He referred to a low back 
condition and other disabilities.  

In April 1993 the veteran submitted a claim for service 
connection for post-traumatic stress disorder.  

The veteran was afforded a VA psychiatric examination in June 
1993.  The claims file was not available for review.  He 
reported that he had been in Vietnam nine months in a combat 
zone.  He reported substance abuse.  He also reported many 
flashbacks and nightmares.  Various findings were recorded on 
mental status examination.  The diagnosis was post-traumatic 
stress disorder with depression.  

The regional office later received VA medical records 
reflecting that the veteran had been hospitalized at the VA 
Medical Center, Kansas City, in March 1993.  The diagnoses 
included major depression, cocaine abuse and history of 
alcohol dependence.  He was transferred to the VA Medical 
Center, Topeka, and hospitalized there from March to May 
1993.  He acknowledged initiation of substance abuse at age 
13.  He stated that he had been in the waters off the coast 
of Vietnam and had had trouble with his superiors and had 
undergone a captain's mast.  The final diagnoses included 
chronic cocaine and marijuana dependence.  It was indicated 
that post-traumatic stress disorder and paranoid 
schizophrenia should be ruled out.  

The veteran was again hospitalized at the VA Medical Center, 
Topeka, during August and September 1996.  According to the 
veteran, his previously described nightmares, auditory 
hallucinations, paranoia and flashbacks of his sea duty 
aboard a destroyer off the coast of Vietnam all remained 
essentially unchanged.  He continued to focus upon a 
traumatic incident where he was almost washed overboard 
during a refueling operation at night in stormy seas.  

The veteran stated that he had initially begun to experience 
symptoms of his mental disorder while on active duty with the 
Navy and serving aboard a destroyer off the coast of Vietnam.  
After he was nearly washed overboard he began to have 
recurring nightmares of the event and "out of body" 
experiences.  Later he developed recurrent auditory 
hallucinations in the form of hearing voices which he did not 
confide to anyone for fear of being considered "crazy."  
Various findings were recorded on mental status examination.  
The pertinent diagnoses were paranoid schizophrenia, post-
traumatic stress disorder from combat in Vietnam, chronic 
cocaine dependence and episodic marijuana abuse.

The veteran was again afforded a VA psychiatric examination 
in July 1997.  The veteran stated that he had problems on 
board ship and problems taking orders and with authority 
figures.  He also had problems getting along with the crew.  
He had already begun to have psychotic symptoms at that point 
although he did not tell anyone about them.  He continued to 
be bothered by memories of traumatic events that occurred 
while he was on active duty in the Navy.  He stated that it 
began when he was almost washed overboard in a typhoon.  They 
had been refueling and the refueling was canceled because of 
the storm.  He had nightmares about it.  After the incident 
he began hearing voices.  He stopped taking orders.  He 
stopped trusting people on the ship and felt that things were 
following him.  He had a nervous problem on board ship and 
the doctor placed him on medication.  The veteran stated that 
he was just not the same person after that.  He stated that 
when they went to Vietnam he saw several planes crash onto 
the deck of their aircraft carrier and saw them pull dead 
pilots out and load them in body bags to put below deck.  He 
also stated that he saw one aircraft explode in the sky while 
attempting to land on the carrier.  On mental status 
examination various findings were recorded.  The diagnoses 
were chronic post-traumatic stress disorder, paranoid 
schizophrenia and major depression.  

In connection with the veteran's claim, the Board obtained 
the history of the veteran's ship, the U.S.S. Meyerkord for 
the years 1972 and 1973.  The history reflects that the ship 
was in Vietnamese waters from August 18 to October 19, from 
November 3 to December 1, from December 11 to 26, 1972 and 
from January 8 to 25 1973.  From September 1 to 5, 1972 the 
ship was proceeding south from military region one in typhoon 
evasion formation while evading typhoon Elsie.  

The Board considers the veteran's claim to be well grounded; 
that is, accepting these statements of record as plausible, 
there is evidence of a current disability; of incurrence of 
the disability in service; and a nexus between the in-service 
condition and the current disability.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The VA accordingly has a duty to 
assist the veteran in the development of his claim.


ORDER

The veteran's claim for service connection for a psychiatric 
disability is well grounded.  

REMAND

In view of the fact that the Board has found the veteran's 
claim for service connection for a psychiatric disability to 
be well grounded, the VA has a duty to assist him in the 
development of his claim.  Since the evidence of record, as 
set forth above, is apparently incomplete, the appeal must be 
REMANDED to the regional office for the following action:

1.  In his claim of March 1993 the 
veteran reported receiving medical 
treatment at Truman Medical Center, 
Lakeside Hospital, and "DVMC" in Kansas 
City Missouri for various periods between 
1973 and the present.  Complete addresses 
for these facilities were not furnished.  
He also reported receiving medical 
treatment at a General Motors facility, 
the Leeds Plant at 6817 Stadium Drive, 
Kansas City Missouri.  The complete 
addresses for these facilities should be 
obtained from the veteran and copies of 
his medical records should then be 
requested from those facilities.  

2.  The regional office should obtain the 
veteran's complete service personnel 
records, particularly all records 
pertaining to the incidents which led to 
his separation.

3.  The RO should also contact the Ship's 
History Branch, Naval Historical Center, 
Washington Navy Yard, 901 M Street, S.E., 
Washington, D.C.  20374-5060, and request 
that the center provide copies of the 
deck logs for the U.S.S. Meyerkord (DE-
1058) for the period from September 1 to 
September 5, 1972.

4.  If the veteran's claimed stressor of 
almost being washed overboard in a 
typhoon is verified by the deck logs, he 
should be provided a special VA 
psychiatric examination in order to 
determine the nature and extent of any 
psychiatric disability that may now be 
present, including post-traumatic stress 
disorder, and the relationship of any 
disorder found to military service.  All 
indicated special studies should be 
conducted.  The claims file is to be made 
available to the examiner for review 
prior to conducting the examination.  

5.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

